39 F.3d 1185
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.John Richard SAZENSKI, Appellant.
No. 94-1880.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 11, 1994.Filed:  Nov. 2, 1994.

Before McMILLIAN, Circuit Judge, McKAY,* Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
John R. Sazenski was tried by jury and found guilty of eight counts of making false statements to a financial institution, one count of conspiracy to commit bank fraud, twenty counts of bank fraud, and one count of money laundering.  The District Court1 sentenced him to thirty months of imprisonment and three years of supervised release.  Seeking a new trial, Sazenski appeals.  We affirm.


2
For reversal, Sazenski argues that the District Court erred in telling the jury, in response to a question, that its verdict had to be unanimous on each count.  The gravamen of Sazenski's complaint about the court's answer is that the court failed to inform the jury that being "hung" on a specific count is a permissible option.  In addition, Sazenski argues that he was denied a fair trial by various alleged instances of prosecutorial misconduct.  No objections having been made at trial to preserve for appellate review any of the issues Sazenski now raises, we proceed under the plain-error standard of review.


3
Having carefully considered Sazenski's arguments, we conclude that they are meritless.  No error of law appears, and we have difficulty in discerning any prosecutorial misconduct, much less any that would require a new trial.  We note that the evidence of Sazenski's guilt is overwhelming.  As an opinion would lack precedential value, the judgment of the District Court is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



*
 The HONORABLE MONROE G. McKAY, Senior United States Circuit Judge for the United States Court of Appeals for the Tenth Circuit, sitting by designation


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota